O’QUINN, Justice.
This is an appeal from a judgment of the district court of Jefferson county, Sixtieth judicial district. The record was filed on the docket of this court on January 31,1934, and on June 29, 1934, was set for submission on December 6,1934. The ease is before us without briefs by either party, but appellee has filed its motion to dismiss the appeal for want of prosecution. There is no excuse offered why briefs have not been filed. It is well settled that the failure of parties to an appeal, without good cause being shown, to file briefs in accordance with the rules prescribed by the Supreme Court and the statutes, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.(2d) 811: United States Fidelity & Guaranty Co. v. Hardy (Tex. Civ. App.) 24 S.W.(2d) 462; Ferguson v. Harris County (Tex. Civ. App.) 42 S.W.(2d) 297; Yuba Oil Co. v. Williams (Tex. Civ. App.) 50 S.W.(2d) 416, 417.
As the motion of appellee to dismiss the appeal for want of prosecution was duly filed and is here insisted upon, and the same being a legal right which appellee has to urge, the motion should be granted, and it is so ordered, and the appeal dismissed.